 

Exhibit 10.2

AMERICA FIRST MULTIFAMILY INVESTORS, L.P.

(A Delaware Limited Partnership)

Series A Preferred Units of Limited Partnership Interest

SUBSCRIPTION AGREEMENT FOR

ADDITIONAL SUBSCRIPTIONS BY EXISTING SERIES A PREFERRED UNITHOLDERS

 

Subscription Date:         March 31,
2017                                                                                

 

Cash Subscription Amount: $10,000,000

 

To:

America First Multifamily Investors, L.P.

c/o Burlington Capital, LLC 1004

Farnam Street, Suite 400

Omaha, Nebraska 68102

Attention: Craig S. Allen, Chief Financial Officer

 

In consideration of the premises set forth herein, and for other good and
valuable consideration the receipt of which is hereby acknowledged, the parties
hereto agree as follows:

 

1.The undersigned subscriber (the “Subscriber”), an existing holder of Series A
Preferred Units of Limited Partnership Interests (the “Series A Preferred
Units”) of AMERICA FIRST MULTIFAMILY INVESTORS, L.P., a Delaware limited
partnership (the “Partnership”), does hereby subscribe for and agrees to
purchase additional Series A Preferred Units of the Partnership in the amount
set forth above, such subscription to be effective as of the Subscription Date
set forth above.

 

2.The Subscriber agrees and acknowledges that in connection with the
Subscriber’s original investment in the Partnership, the Subscriber tendered
subscription documents consisting of a Subscription Agreement, Confidential
Subscriber Questionnaire, and Counterpart Signature Page to Partnership’s
Amended and Restated Agreement of Limited Partnership, as amended (collectively,
the “Subscription Documents”).

 

3.The Subscriber reaffirms all of the representations, warranties, covenants,
and agreements on the part of the Subscriber which were set forth in the
Subscription Documents (which are incorporated herein by reference), except for
the subscription amount and subscription date, with the same force and effect as
if set forth in full herein on the date hereof.  The Subscriber also confirms to
Burlington Capital, LLC, as the general partner of America First Capital
Associates Limited Partnership Two, the general partner of the Partnership (the
“General Partner”), and the Partnership that all of the information contained in
the Confidential Subscriber Questionnaire, which is part of the Subscription
Documents, is true and correct as of the date hereof and that the effect of the
execution of this instrument by the Subscriber is the same as the re-execution
of all of the Subscription Documents on the date hereof except as above
provided.

 

4.The Subscriber hereby agrees to submit a wire transfer for the credit of the
Partnership in the amount of the Subscriber’s additional subscription amount, as
set forth above, and agrees that such wire, and this Subscription Agreement, are
being delivered subject to the General Partner’s acceptance of the additional
subscription contained herein and subject further to the terms and conditions of
the Amended and Restated Agreement of Limited Partnership of the Partnership, as
amended, the Memorandum, as amended

S-1

--------------------------------------------------------------------------------

 

and /or supplemented from time to time, this Subscription Agreement for
Additional Subscriptions by Existing Series A Preferred Unitholders, and the
Subscription Documents.

 

5.All capitalized terms not otherwise defined herein shall have the meanings set
forth in the Subscription Documents.

 

IN WITNESS WHEREOF, the parties have signed this Subscription Agreement for
Additional Subscriptions by Existing Series A Preferred Unitholders as of the
dates set forth opposite their names below.

 

Banc of California

Name of Subscriber (please print)

 

Banc of California, 3 MacAthur Place, Santa Ana, CA 992707

Name and Address of Financial Institution Wiring/Paying Subscription Monies

 

  /s/ Francisco Turner           Interim President, CFO. CSO

Name, Signature and Title of Authorized Person of Subscriber*

 

March 31, 2017

Date

*By signing above the Subscriber certifies that the Subscriber has read this
Subscription Agreement and agrees to be bound by its terms.  

 

SELECTION OF DESIGNATED TARGET REGION:

 

The Subscriber indicated above hereby selects the following as the Designated
Target Region for the Subscriber’s additional investment:  

 

Complete One: (refer to specific investment allocation below)

The Subscriber also may specify the amount of the Subscriber’s additional
investment proceeds to be allocated to one or more of the following Specified
CRA Assets:

 

Orange County, CA

$10,000,000

Total

$10,000,000

 

The Subscriber may also request an allocation of capital to specific investments
already within the portfolio.  Such requests to be allocated as according to the
“CRA Credit Allocation Methodology” set forth in the Memorandum and subject to
confirmation by the General Partner.

 

Property Name

State

Allocation Request Amount

 

 

 

 

 

 

 

 

 

Total

 

 

 

S-2

--------------------------------------------------------------------------------

 

By signing this document, the Subscriber acknowledges reading and agrees to the
provisions set forth in the section captioned “CRA Credit Allocation
Methodology” of the Memorandum.  The Subscriber acknowledges that the General
Partner provides no guarantee that the Subscriber will receive CRA credit for
its investment in the Series A Preferred Units.

 

Accepted:

AMERICA FIRST MULTIFAMILY INVESTORS, L.P.

By: America First Capital Associates Limited Partnership Two, its General
Partner

By: Burlington Capital, LLC, its General Partner

 

By:

/s/ Lisa Y. Roskens

 

 

Date:

3/31/2017

 

Lisa Y. Roskens

 

 

Title:

Chief Executive Officer

 

 

S-3